The court,
(Grimke, Bay, Trezevant, Brevard, and Wilds, Justices, Waties, J., absent,)
were of opinion the motion ought to be granted. The general rule of law is; that no one directly interested in the event of the cause, is legally competent to give evidence therein. Even in prosecutions by way of indictment, witnesses who appear to have an interest involved, though not immediately, are often excluded from giving testimony. Such witnesses are never admitted, but from necessity, to avoid a public mischief. But the general rule is never dispensed with in civil cases, or where the nature of the case is not such as to require it; where the evil to be guarded against is not so general, and not so important as to justify the maxim, that public convenience should supercede private right. Where the informer is to have any part of the penalty on a penal statute, he cannot be a witness in any action to recover the penalty. This is now the settled law,- and it would be dangerous to break through it in any case. In this case there appears no necessity to do so.